Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to continuing application filed 8/9/2019. Claims 1-9 are pending. Priority date: 12/12/2013

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10423890. Although the claims at issue are not identical, they are not patentably distinct from each other. The main differences are underlined.  Claims 2, 5, 11, 14 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 9, 11 and 17 and 19 of U. S. Patent No. 9,342,798. 
Instant Application
Patent No. 9,342,798
1. A computer-implemented method comprising: 
identifying from a first set of data comprising a first plurality of data records, at least one of the plurality of data records including multiple fields to store a variable describing an entity, a single data record, at least one of the variables being associated with personal information; using pattern recognition, processing the single data record to identify a group of records from within the first set that have corresponding variables equivalent to the variables in the single data record, wherein the identified group of records comprises a target set of variables, the target set of variables comprising variables equivalent to the variables in the single data record and the group of records from the first set that are not identified comprises a control set of variables, the control set of variables comprising variables different from the variables in the single data record; processing the target set of variables and the control set of variables, using probability estimation and optimization constraints, to determine a score for the at least one of the plurality of records in the first set that describes a comparison of the at least one of the plurality of records in the first set to the single data record; identifying the records associated with the score that is above a threshold; and replacing the data that is a representative of the personal information and is associated with the single data record with data associated with the records identified as associated with the score above the threshold field by field under constraints of maintaining a correlation matrix of the multiple fields to maintain statistical characteristics of the first set of data and remove the personal information; and building a predictive model using at least the data associated with the records identified as associated with the score that is above the threshold.
1. A computer-implemented method comprising: 
(a) identifying from a first set of data comprising a first plurality of data records, each of the data records including multiple fields each of which stores a variable describing an entity, a single data record, at least one of the variables being associated with personal information; 
(b) using pattern recognition, processing the single data record to identify a group of records from within the first set that have corresponding variables equivalent to the variables in the single data record, wherein the identified group of records comprises a target set of variables, the target set of variables comprising variables equivalent to the variables in the single data record and the group of records from the first set that are not identified comprises a control set of variables, the control set of variables comprising variables not equivalent to the variables in the single data record;
(c) processing the target set of variables and the control set of variables, using probability estimation and optimization constraints, to determine a score for each of the records in the first set that describes a comparison of each of the records in the first set to the single data record; 
(d) identifying the records associated with each of the scores above a predetermined threshold; and 
(e) replacing the data that is a representative of the personal information and is associated with the single data record with data associated with the records identified in step (d) field by field under constraints of maintaining a correlation matrix of the multiple fields to maintain statistical characteristics of the first set of data and remove the personal information; and (f) building a predictive model based on at least the data associated with the records identified in step (d).  






Claim Objections
Claims 3, 6 and 9 are objected to. The phrase “the single data record” lacks antecedent basis. Clarification is needed.

Allowable Subject Matter
Claims 1-9 dot not have prior art rejection. 
Reference Domingo-Ferror et al. teaches replacing a piece of data in a cluster of similar pieces with representatives of the cluster and thus, the claim limitation describing the processing and the replacing steps. Reference Quinlan teaches comparing a fingerprint to fingerprints of known attacker database using hashing with respect to threshold and thus, the claim limitations of identifying step. Combination however, does not expressly teach the target set of variables comprising variables equivalent to the variables in the single data record and the group of records from the first set that are not identified comprises a control set of variables, the control set of variables comprising variables different from the variables in the single data record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Reference Raghunathan et al.  teaches imputation to protect confidentiality in surveys by simulating multiple copies of synthetic populations of respondents. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	May 25, 2022